Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Final Office Action is responsive to the communication received 07/13/2022.

Previous Rejections and/or Objections
	Any objections and/or rejections raised in the previous Office Action but not reiterated below are considered to have been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5, 9-15 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent Number 10383927.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a method of treating cancer in a subject, the method comprising: administering a variable epitope library vaccine composition comprising one or more synthetic isolated peptides having amino acid sequences corresponding to an epitope of a tumor antigen that is essential for tumor survival and expressed by said tumor at high levels, or nucleic acid encoding said synthetic isolated peptides, said one or more peptides having from about 7 to about 50 total amino acids, wherein from about 1% to about 50% of the total amino acids of the one or more peptides are variable amino acids, and a pharmaceutically acceptable excipient; wherein the composition generates an immune response when administered to the subject, and wherein said cancer if present in said subject, has a mass of less than 10 mm.sup.2, wherein the tumor antigen is survivin comprising a CTL epitope, wherein the survivin CTL epitope is the peptide represented by GWEPDDNPI (SEQ ID NO: 2) having variable amino acids at positions 3, 5 and 7 (GWXPXDXPI (SEQ ID NO: 1)) and claim 1 in U.S. Patent Number 10383927 is drawn to a method of treating cancer in a subject, the method comprising: administering a variable epitope library vaccine composition comprising one or more synthetic isolated peptides having amino acid sequences corresponding to an epitope of a tumor antigen that is essential for tumor survival and expressed by said tumor at high levels, or nucleic acid encoding said synthetic isolated peptides, said one or more peptides having from about 7 to about 50 total amino acids, wherein from about 1% to about 50% of the total amino acids of the one or more peptides are variable amino acids, and a pharmaceutically acceptable excipient; wherein the composition generates an immune response when administered to the subject, and wherein said cancer if present in said subject, has a mass of less than 10 mm.sup.2, wherein the tumor antigen is survivin comprising a CTL epitope, wherein the survivin CTL epitope is the peptide represented by GWEPDDNPI (SEQ ID NO:2) having variable amino acids at positions 3, 5 and 7 (GWXPXDXPI (SEQ ID NO:1)), wherein the cancer comprises breast cancer. 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10383927.

Discussion and Answer to Argument
Applicant requested the double patenting rejection(s) be held in abeyance (Reply, starting on page 13).  Applicants have not provided any specific traversal over the above double patenting rejection(s). Thus, the above double patenting rejection(s) is/are maintained for the reasons of record. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639